Citation Nr: 0932114	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  97-06 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the hands, wrists, neck, back, and right leg.

2.  Entitlement to service connection for residuals of an 
injury to the right maxilla, claimed as a head injury.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The Board previously remanded 
this case in June 2000, December 2003, April 2006, and April 
2007.

In August 2006, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.  During the hearing, the Veteran described 
worsening seizures and anxiety, and it appears that he is 
seeking higher evaluations for his service-connected seizure 
and anxiety disorders.  Also, in a May 2009 statement, the 
Veteran claimed entitlement to benefits for pulmonary 
disease.  These matters are referred to the RO for 
appropriate action.

Subsequent to the Board's April 2007 remand, evidence was 
received by VA in the form of private treatment records dated 
from December 2001 to July 2008, and VA treatment records 
dated from February 1996 to March 2008.  The originating 
agency then readjudicated the Veteran's claim and issued a 
Supplemental Statement of the Case, but did not consider the 
newly submitted records.

However, neither the newly submitted private treatment 
records nor the new VA treatment records relate to the 
Veteran's claimed residuals of an injury to the right 
maxilla.  The evidence does contain statements from the 
Veteran indicating that he suffered an in-service head 
trauma, but the occurrence of such in-service head trauma, as 
discussed below, is conceded by the Board and not at issue.  
Thus, the Board finds that issuing a final decision on the 
merits of the Veteran's claim without remand to the 
originating agency for consideration of such evidence is not 
prejudicial to the Veteran.  See 38 C.F.R. §§ 19.31(b), 
19.37(a), 20.1304(c) (2008).

The issues of entitlement to service connection for residuals 
of injuries to the hands, wrists, neck, back, and right leg 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

No chronic right maxilla, oral, or dental disorder began in 
service or is etiologically related to service.


CONCLUSION OF LAW

Residuals of an injury to the right maxilla were not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.102 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for residuals of an 
injury to the right maxilla.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.  
See 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.  
The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in August 2004 and May 2007.  Although the Veteran was 
not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice, the originating agency readjudicated 
the claims based upon all evidence of record before the case 
was returned to the Board.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical records 
and Social Security Administration (SSA) records.  Moreover, 
the Veteran has been afforded an appropriate VA examination 
in response to his claim.  The Veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

Initially, the Board notes that the Veteran's claim for 
residuals of an injury to the right maxilla was originally 
claimed as a head injury.  In a September 2005 rating 
decision, the Veteran was awarded service connection for 
mixed seizure syndrome, which was found to be the result of 
in-service head injury.  As service connection for mixed 
seizure syndrome has been granted, that issue is not before 
the Board.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for residuals of an injury to the right maxilla.  
The record reflects that the Veteran suffered a head injury 
in service.  However, it does not reflect that any such 
injury has resulted in a disability involving the right 
maxilla, mouth, or teeth.

First, while the record reflects an in-service head injury, 
it does not reflect that a chronic disorder involving the 
right maxilla was incurred in service.  Service treatment 
records reflect treatment for a head injury in July 1983, 
when the Veteran was struck in the right temple area of the 
head with a baseball bat.  July and August treatment records 
indicate that the Veteran was noted to have a small 
superficial laceration on the right external orbital rim.  At 
the time, the Veteran complained of pain in the right 
temporal eye border with a headache on the right side.  
Radiological testing of the skull revealed no abnormalities.  
The Veteran's diagnoses included trauma to the right temple 
area, head trauma, and a contusion of the right maxilla.  
Service dental treatment records do not indicate any 
complaints of or treatment for trauma-related dental 
problems, or any dental problem related to a head injury.

On his April 1985 separation examination, the Veteran was 
noted to have had a normal clinical evaluation of the head, 
face, and scalp, and no right maxilla or oral or dental 
condition was noted or reported by him.  On his Report of 
Medical History, the Veteran reported his softball injury to 
the right side of the face.  However, no current problems 
regarding the right maxilla or any other part of the face 
were noted.

Second, the record does not reflect any continuity of 
symptomatology involving the right maxilla, or any oral or 
dental problems related to trauma, after service.  A March 
1991 computed tomography (CT) scan report indicates that the 
Veteran had an essentially normal CT scan.  The post-service 
medical record indicates no complaints of or treatment for 
any condition of the right maxilla or oral or dental 
condition related to the Veteran's in-service head injury.

Third, the competent medical evidence weighs against the 
Veteran's claim.  The Veteran was provided a VA dental and 
oral examination in June 2005.  The VA examiner noted that 
the Veteran's records were reviewed and revealed that he had 
been seen regularly in the dental clinic in July and August 
1983 for routine dental treatment only, and that there was no 
mention of any oral- or dental-related trauma.  The VA 
examiner stated that treatment was noted to include routine 
care and restoration, with no indication of a fractured 
maxilla or any other such problems.  The examiner also noted 
that the record indicated a small superficial laceration 
beneath the eye, with no mention of a fracture or dental 
injury.  The examiner furthermore noted that an August 1, 
1983 service treatment record only discussed the Veteran's 
eye, with no abnormality found on skull series and no records 
of any dental treatment related to the Veteran's injury.

At the time of the examination, the Veteran reported trauma, 
but the VA examiner noted that there was nothing to 
substantiate dental or oral trauma.  The Veteran also 
reported having crowns 7 and 10 done after service, which 
were functional, and claimed that he had clicking of the 
mandible.  However, the examiner noted that such clicking of 
the mandible was not seen or observed.  On physical 
examination, the Veteran had well-maintained dentition, no 
oral problems observed, minimal periodontal, four teeth 
missing besides the third molar, and no loss of motion of the 
masticatory.  The Veteran was diagnosed as having a partial 
edentulism, not related to his claim, with all other teeth 
functional.  The examiner also noted that a temporomandibular 
dysfunction claim was not supported, and that dental and oral 
trauma problems were not supported by the military record.

There is no medical opinion or other competent evidence of 
record suggesting a link between any current right maxilla, 
oral, or dental problem and the Veteran's in-service head 
trauma.

The Board notes that during the Veteran's August 2006 Board 
hearing, he testified that when he was struck in the head in 
service, his lower mandible popped, and as a result there was 
space between the lower and upper jaw.  He also testified 
that his injury was uncomfortable, made chewing very 
uncomfortable, and caused sleeping difficulties.  He 
furthermore testified that his in-service injury caused 
pressure between the upper and lower mandible, which in turn 
had caused cavities, and that as a result he had to have 
teeth removed.

The Board acknowledges the Veteran's testimony.  However, as 
noted above, the weight of the evidence, including service 
treatment records, post-service treatment records, and the 
June 2005 VA examination, all indicate that the Veteran's in-
service injury to the right temple area of his head did not 
result in oral or dental problems.  While the Veteran might 
believe that he has oral or dental problems that are 
etiologically related to his in-service head injury, his lay 
opinion concerning this matter requiring medical expertise is 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Thus, with respect to right maxilla, oral, or dental trauma 
residuals, the record reflects no chronic disorder in 
service, no continuity of symptomatology after service, and 
no current condition etiologically related to service.  The 
Board therefore finds a preponderance of the evidence to be 
against the Veteran's claim.  Accordingly, service connection 
for residuals of an injury to the right maxilla, claimed as a 
head injury, must be denied.


ORDER

Service connection for residuals of an injury to the right 
maxilla is denied.


REMAND

In the Board's April 2007 remand, it ordered the originating 
agency to send a letter to the Veteran explaining, in terms 
of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional 
evidence regarding his claim.  In part, the letter was to 
request that the Veteran provide relevant information (e.g., 
names of treatment providers, addresses) about records he 
cited at his August 2006 Travel Board hearing or submit the 
records himself.

In a May 2007 and April 2008, the Appeals Management Center 
(AMC) sent the Veteran letters requesting that he provide the 
names and addresses of treatment providers cited at his 
August 2006 Travel Board hearing or that he submit the 
treatment records himself. 

In August 2008, VA received private treatment records dated 
between December 2001 and July 2008 relating in part to the 
Veteran's lumbar spine, cervical spine, hands, wrists, and 
lower extremities.  Also, treatment records from February 
1996 to March 2008 from VA Medical Centers in Wilmington and 
Coatesville were associated with the claims folder in May 
2009.  The AMC issued a June 2009 Supplemental Statement of 
the Case, but did not indicate that the newly associated 
evidence had been reviewed prior to readjudication of the 
Veteran's claim.  Rather, the AMC denied the Veteran's claim, 
referencing the May 2007 and April 2008 letters and stating 
the following: "[W]e requested any additional medical 
evidence from you to support your claim for service 
connection.  As of this date, we have not received any 
additional evidence from you."

Thus, this case must be remanded for the RO or AMC to review 
and consider both the December 2001 to July 2008 private 
treatment records and the February 1996 to March 2008 
Wilmington and Coatesville VA treatment records, and 
subsequently to readjudicate the Veteran's claim.  




Accordingly, the case is REMANDED for the following action:

1.	The RO or the AMC should also undertake 
any development it determines to be 
warranted.

2.	Then, the RO or the AMC should 
readjudicate the issues on appeal, 
considering the December 2001 to July 
2008 private treatment records, the 
February 1996 to March 2008 Wilmington 
and Coatesville VA treatment records, 
and any other relevant evidence 
subsequently associated with the claims 
file.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be issued to the 
Veteran and his representative, if any.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


